PER CURIAM.
On April 26, .1950, Earl E. Foss pleaded guilty to an information filed in the district court of Toole county charging him with the crime of lewd and lascivious conduct involving a 12 year old female child and, thereafter judgment of conviction was rendered and a sentence of five years in the state prison imposed. Since April 26, 1950, Foss has been confined in the state prison serving such sentence. By petition filed dated February 17, 1951, Foss seeks to have this court declare his commitment papers void and to “issue a judgment of one year in Montana State Prison * * * retroactive to April 26, 1950.”
We have checked the representations made in such petition against the records of the district court wherein the sentence was imposed and judgment entered and find that the judgment entered, the minutes of the clerk of the district court and the notes of the official court reporter establish that orderly procedure was followed as prescribed by statute and that a sentence of five years was imposed.
Finding no merit in the petition it is denied and the proceeding dismissed.